Exhibit AÉROPOSTALE 3-FOR-2 STOCK SPLIT EFFECTIVE MARCH 5, 2010 New York, New York – March 3, 2010 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that its 3-for-2 stock split on all shares of its common stock, which will be effected in the form of a stock dividend will become effective on March 5, 2010. The previously announced stock split entitles all shareholders of record at the close of business on February 24, 2010 to receive one additional share of Aéropostale common stock for every two shares of common stock held on that date.
